Citation Nr: 9932482	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  97-10 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Entitlement to service connection for ear pain claimed as 
secondary to tinnitus. 

2.  Entitlement to an increased rating for psychiatric 
disability secondary to tinnitus, currently rated as 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from August 1974 to August 
1978 and July 1980 to July 1982.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi (hereinafter RO).  Sufficient 
development has been completed with respect to the issue of 
entitlement to service connection for ear pain claimed as 
secondary to tinnitus to adjudicate that issue at this time. 

Following the Board's December 1998 Remand, service 
connection for a psychiatric disability diagnosed as 
"adjustment disorder with mixed anxiety and depressive 
mood" was granted by the RO.  A 30 percent rating for this 
disability was assigned.  The veteran expressed disagreement 
with this rating, and a timely appeal to the Board with 
respect to the issue of entitlement to an increased rating 
for the service-connected psychiatric disorder was ultimately 
perfected by the veteran.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302 (1999).  This issue is thus within 
the jurisdiction of the Board.  

Although directed to do so by the Board in its December 1998 
Remand, the RO has not obtained a medical determination as to 
whether distraction, confusion or sleeplessness is part of 
the service-connected disability attributable to tinnitus.  
The veteran continues to contend that such symptomatology is 
secondary to or included in the disability attributable to 
tinnitus.  See e.g. May 1999 statement from veteran.  
Accordingly, as the Board is required to insure compliance 
with the instructions of its remands, the RO will be directed 
in the Remand section of this document to determine where the 
disability attributable to tinnitus includes distraction, 
confusion or sleeplessness.  Stegall v. West, 11 Vet. App. 
268 (1998).  To the extent that such symptomatology might 
ultimately be attributable to the service-connected 
psychiatric disorder secondary to tinnitus, the adjudication 
of the claim for an increased rating for this disability must 
be deferred.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  )


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claim for service connection for 
ear pain claimed as secondary to tinnitus has been obtained 
by the RO. 

2.  It is at least as likely as not that the service-
connected disability associated with tinnitus includes ear 
pain.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the veteran has ear pain that is the result of tinnitus; the 
criteria for service connection for ear pain are thus met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.310(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the claim will be allowed below, the Board finds that the 
veteran has presented sufficient evidence to conclude that 
his claim for entitlement to service connection for ear pain 
claimed as secondary to tinnitus is "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  The credibility of the 
veteran's evidentiary assertions is presumed for making the 
initial well-grounded determination.  The Board is also 
satisfied that the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) has been fulfilled as there is no indication that 
there are other records available that would be pertinent to 
the adjudication of this issue.  
 
In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

In sworn testimony and written contentions, the veteran has 
contended that his tinnitus is accompanied by ear pain.  In 
addition, while ear pain was not described by the veteran at 
the time of his most recent VA audio examination in January 
1999, private clinical records dated in the early 1990s 
reflect complaints of ear pain.  The veteran did at the time 
of the January 1999 VA examination describe a high pitched 
ringing in both ears which he stated interfered with his 
ability to communicate.  

Given the "positive" evidence listed above, and the fact 
that there is no definitive evidence which would indicate 
that ear pain is not part of the service-connected disability 
associated with tinnitus or is due to other ear pathology, 
the Board concludes that, at a minimum, the "positive" and 
"negative" evidence as to whether tinnitus is accompanied 
by ear pain is in relative balance.  Accordingly, all 
reasonable doubt in this regard will be resolved in the 
veteran's favor, and the Board thus concludes that the 
veteran has ear pain that is the result of his tinnitus.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 49.  
   
ORDER

Entitlement to service connection for ear pain is granted.  


REMAND

As discussed in the Introduction, the matter of whether the 
service-connected  psychiatric disability associated with 
tinnitus includes distraction, confusion or sleeplessness was 
not, as requested by the Board, specifically addressed by a 
physician following the December 1998 remand.  Accordingly, 
in order to fulfill the duty to assist the veteran and comply 
with Stegall, the RO will be instructed upon remand to afford 
the veteran a VA psychiatric examination designed to 
determine whether the service-connected disability associated 
with tinnitus includes distraction, confusion or 
sleeplessness.  It will also be requested that an opinion be 
expressed following this examination as to the degree of 
psychiatric impairment attributable solely to tinnitus.  

For the reasons stated above, this case is REMANDED for the 
following development:  

1.  The veteran is to be scheduled for a 
VA psychiatric examination that includes 
the following: 

a)  An opinion as to whether distraction, 
confusion or sleeplessness are present 
and are part of the service connected 
psychiatric disorder.  

b)  An assessment of the degree to which 
psychiatric disability solely 
attributable to tinnitus interferes with 
occupational and social functioning.  To 
the extent possible, the examiner should 
assign a Global Assessment of Functioning 
(GAF) score for the degree of impairment 
of social and occupational functioning.

2.  Thereafter, the RO is to adjudicate 
the issue of entitlement to an increased 
rating for psychiatric disability 
secondary to tinnitus.  The supplemental 
statement of the case, if issued, should 
document whether distraction, confusion 
or sleeplessness is part of the service-
connected psychiatric disability 
attributable to tinnitus.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, to the extent the benefit sought is not granted, 
and after application of applicable procedures, the case 
should be returned to the Board for further appellate review.  
The purpose of this REMAND is to assist the veteran in the 
development of his appeal, and the Board does not intimate an 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals







